         Case 2:19-cv-00027-RWS Document 17 Filed 08/14/19 Page 1 of 2




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

STEPHANIE W. RUCKER,

Plaintiff,                                   Case No. 2:19-cv-00027-RWS-JCF
       v.

FIRST FINANCIAL ASSET
MANAGEMENT, INC.,

Defendant.

                               NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE STEPHANIE W. RUCKER (“Plaintiff”)

hereby notifies the Court that the Plaintiff and Defendant have settled all claims

between them in this matter and are in the process of completing the final

closing documents and filing the dismissal. The Parties anticipate this process to

take no more than 90 days and request that the Court retain jurisdiction for any

matters related to completing and/or enforcing the settlement. The Parties

propose to file a stipulated dismissal with prejudice within 90 days of

submission of this Notice of Settlement and pray the Court to stay all

proceedings until that time.


Respectfully submitted this 14th day of August 2019.




                                         1
        Case 2:19-cv-00027-RWS Document 17 Filed 08/14/19 Page 2 of 2




                                           s/ Nathan C. Volheim
                                           Nathan C. Volheim, #6302103
                                           Sulaiman Law Group, Ltd.
                                           2500 S. Highland Avenue, Suite 200
                                           Lombard, IL 60148
                                           (630) 575-8181
                                           nvolheim@sulaimanlaw.com
                                           Attorney for Plaintiff



                          CERTIFICATE OF SERVICE

      I hereby certify that I today caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system, which will

be sent to all attorneys of record.


                                                 s/ Nathan C. Volheim
                                                 Nathan C. Volheim




                                       2
